[Cite as E. Cleveland v. Goolsby, 2012-Ohio-5742.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                                   No. 98220



                      CITY OF EAST CLEVELAND
                                                           PLAINTIFF-APPELLEE

                                                     vs.

                                DONALD GOOLSBY
                                                           DEFENDANT-APPELLANT




                                           JUDGMENT:
                                           AFFIRMED


                                   Criminal Appeal from the
                                East Cleveland Municipal Court
                                    Case No. 11-TRD-05330

         BEFORE:              Jones, P.J., E. Gallagher, J., and Cooney, J.

     RELEASED AND JOURNALIZED:                                December 6, 2012
 FOR APPELLANT
 Donald Goolsby, pro se
 683 Azalea Drive
 South Euclid, Ohio 44143


 ATTORNEYS FOR APPELLEE

 Ronald K. Riley
 Director of Law

 Michael Winston
 Prosecutor
 City of East Cleveland
 14340 Euclid Avenue
 East Cleveland, Ohio 44112




PER CURIAM:

          {¶1} Defendant-appellant, Donald Goolsby, appeals his convictions for driving

without complying with license reinstatement requirements and a violation of maximum

speed limits entered in East Cleveland Municipal Court.     For the following reasons, we

affirm.

          {¶2} The record reflects that appellant pled no contest to violations of East

Cleveland Municipal Code 335.07, driving under suspension, revocation or restriction and

333.03, maximum speed limits.       On August 29, 2012, the trial court entered a judgment
                                1




      1
        The trial court record is convoluted in that the record before us reflects an
entry of a no-contest plea by appellant in one document and in another document,
the “Trial Judgment Entry” there is reference to a plea of not guilty by the
appellant, the presence of both state and defense witnesses and a finding, by the
court, of guilty. This court remanded the record to the trial court for a clarifying
journal entry that the trial court issued on August 29, 2012. That judgment entry
entry imposing a $305 fine with $205 suspended on the license offense and $80 for the

speeding offense. The court also ordered payment of court costs.

       {¶3} Appellant asserts 11 separate assignments of error. However, many of the

assignments are similar or do not allege cognizable legal errors.       A significant portion of

appellant’s brief is nonsensical, sampling indiscriminately from criminal, corporate, secured

transactions, admiralty and contract law.   Other assignments of error are unsupported by any

legal argument and are rambling statements.       The sole, discernable argument presented by

appellant is found within his sixth assignment of error in support of which appellant argues

that every citizen is imbued with a constitutional right to drive, with or without a license, and

any state law or municipal ordinance limiting such right is unconstitutional and a violation of

appellant’s rights.

       {¶4} Consistent with the preceding paragraph, we are compelled to note that

portions of appellant’s brief are in violation of the Ohio Rules of Appellate Procedure and we

will not consider them. App.R. 16(A) states:

       The appellant shall include in its brief, under the headings and in the order
       indicated, all of the following:

       ***

       (7) An argument containing the contentions of the appellant with respect to
       each assignment of error presented for review and the reasons in support of the
       contentions, with citations to the authorities, statutes, and parts of the record on

reflects a no-contest plea by the appellant.
       which appellant relies. The argument may be preceded by a summary.

       {¶5} Although ostensibly asserting 11 assignments of error, appellant presents no

cognizable arguments beyond his argument that he possesses a constitutional right to operate

his motor vehicle on the roadways of the city of East Cleveland as he pleases without any

form of government regulation.       We address this argument but decline to construct

arguments for appellant in regards to his other assignments of error and, therefore, dismiss

them pursuant to App.R. 16(A) and App.R. 12(A)(2). State v. Campbell, 8th Dist. No.

96628, 2012-Ohio-1738, ¶ 6, citing Hawley v. Ritley, 35 Ohio St.3d 157, 159, 519 N.E.2d

390 (8th Dist.1988).

       {¶6} With respect to appellant’s constitutional argument, it is well established under

Ohio law that driving is a privilege, not a guaranteed property right. See Doyle v. Ohio Bur.

of Motor Vehicles, 51 Ohio St.3d 46, 51, 554 N.E.2d 97 (12th Dist.1990), citing State v.

Newkirk, 21 Ohio App.2d 160, 165, 255 N.E.2d 851 (5th Dist. 1968); Neuger v. McCullion,

8th Dist. No. 58282, 1991 Ohio App. LEXIS 1184 (Mar. 21, 1991).

       {¶7} The court in Newkirk explained:

       The state has the right under its sovereign power to control automobile traffic
       by reasonable regulations of the circumstances under which its citizens may be
       licensed to operate a motor vehicle and to adopt appropriate provisions to
       insure competence and care on the part of licensees, to protect others using
       highways; and any appropriate means adopted does not deny to a person
       subject to its provisions any constitutional rights under the Constitution of the
       United States or the state of Ohio.
Newkirk at 165.

       {¶8} To this end, R.C. 4511.07 authorizes local authorities to “regulat[e] the speed

of vehicles” on the streets and highways under their jurisdiction.         Appellant offers no

argument challenging the language of the specific ordinances at issue but rather asserts a

generic constitutional argument that is plainly contradictory to established Ohio law.       We

find his position to be without merit and overrule his assignment of error.

       {¶9} For the reasons stated in this per curiam opinion, the judgment of the

municipal court is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the municipal court

to carry this judgment into execution.     The defendant’s conviction having been affirmed,

any bail pending appeal is terminated.     Case remanded to the trial court for execution of

sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




LARRY A. JONES, SR., PRESIDING JUDGE
EILEEN A. GALLAGHER, J.




COLLEEN CONWAY COONEY, J.